         Case 1:21-cr-00483-DLF Document 11-1 Filed 08/11/21 Page 1 of 5




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530

                                                     August 11, 2021

VIA EMAIL AND USAFX

Jan Rostal
Federal Defenders of New York
One Pierrepont Plaza, 16th Floor
Brooklyn, NY 11201
jan_rostal@fd.org


       Re:     United States v. Edward Francisco Rodriguez
               Case No. 21-cr-483

Dear Ms. Rostal:

        Today I have made available to you preliminary discovery via the USAfx portal in a
folder named “U.S. v. Edward Rodriguez, 21-cr-483.” Within that folder is a subfolder
named “2021-08-11 Production” that contains the following materials:

   •   A zip file named “Interview video.zip” that contains a video of the custodial interview of
       Mr. Rodriguez;

   •   A zip filed named “Photos.zip” that contains 19 photos relevant to Mr. Rodriguez;

   •   A folder named “T-Mobile Return” that contains 2 files obtained in response to a search
       warrant to T-Mobile; and

   •   A zip filed named “Serials.zip” that contains 210 files relevant to the FBI’s investigation
       of Mr. Rodriguez. An index of those files is enclosed with this letter.

        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
         Case 1:21-cr-00483-DLF Document 11-1 Filed 08/11/21 Page 2 of 5




These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                      Sincerely,

                                                      /s/ Alison B. Prout
                                                      Alison B. Prout
                                                      Assistant United States Attorney




                                                 2
                        Case 1:21-cr-00483-DLF Document 11-1 Filed 08/11/21 Page 3 of 5
                                                                                           INDEX OF SERIALS




Document
Date         Description                                                                                      File Name
    4/13/2021 SuitMacer__Edward_F._Rodriguez.mp4                                                              0176‐NY‐A3421991_0000003_1A0011624_0000001.mp4
    4/13/2021 Edward_Rodriguez_Arrest_Details__Miami_FL.pdf                                                   0176‐NY‐A3421991_0000003_1A0011624_0000002.pdf
    4/13/2021 Edward_F_Rodriguez_‐_Tennessee_Mugshot_132699855.pdf                                            0176‐NY‐A3421991_0000003_1A0011624_0000003.pdf
    4/13/2021 Edward_Rodriguez_CENTURY_21_Real_Estate_Agent_in_Brooklyn_NY.pdf                                0176‐NY‐A3421991_0000003_1A0011624_0000004.pdf
    4/13/2021 Potential Identification of Capitol AFO #SuitMacer as Edward Rodriguez                          0176‐NY‐A3421991_0000004.pdf
    4/13/2021 2021‐03‐23_seditionhuntersorg20210220mpdslide170b.png                                           0176‐NY‐A3421991_0000005_1A0009027_0000001.png
    4/13/2021 2021‐03‐25_seditionhunters.org20210220mpdslide141b.png                                          0176‐NY‐A3421991_0000005_1A0009028_0000001.png
    4/13/2021 2021‐03‐25_pokerdbthehendonmobcomplayerphparn244125.png                                         0176‐NY‐A3421991_0000005_1A0009029_0000001.png
    4/13/2021 2021‐03‐25_wwwpokerincomenplayerskarthikramakrishnan.png                                        0176‐NY‐A3421991_0000005_1A0009030_0000001.png
    4/13/2021 Subfile Opening Document for AFO subject Edward Francisco Rodriguez.                            0176‐NY‐A3421991_0000006.pdf
    4/13/2021 Rodriguez Photo 2.PNG                                                                           0176‐NY‐A3421991_0000006_1A0000001_0000001.PNG
    4/13/2021 CLEAR_Rodriguez_Edward.pdf                                                                      0176‐NY‐A3421991_0000006_1A0000001_0000002.pdf
    4/13/2021 Accurint_Rodriguez_Edward.pdf                                                                   0176‐NY‐A3421991_0000006_1A0000001_0000003_REDACTED.pdf
    4/13/2021 Rodriguez Photo.PNG                                                                             0176‐NY‐A3421991_0000006_1A0000001_0000004.PNG
    4/13/2021 Rodriguez Photo 3.PNG                                                                           0176‐NY‐A3421991_0000006_1A0000001_0000005.PNG
    4/13/2021 IAQ115222.pdf                                                                                   0176‐NY‐A3421991_0000006_1A0000001_0000006.pdf
    4/13/2021 NCIC_Rodriguez.pdf                                                                              0176‐NY‐A3421991_0000006_1A0000001_0000007.pdf
    4/13/2021 Rodriguez DL Photo.PNG                                                                          0176‐NY‐A3421991_0000006_1A0000001_0000008.PNG
    4/15/2021 Identification of victim officers                                                               0176‐NY‐A3421991_0000007.pdf
    4/15/2021 BWC_of_              .mp4                                                                       0176‐NY‐A3421991_0000007_1A0000002_0000001.mp4
    4/15/2021 BWC_of_                .mp4                                                                     0176‐NY‐A3421991_0000007_1A0000002_0000002.mp4
    4/15/2021 BWC_of_               .mp4                                                                      0176‐NY‐A3421991_0000007_1A0000002_0000003.mp4
    4/15/2021 BWC_of_                 mp4                                                                     0176‐NY‐A3421991_0000007_1A0000002_0000004.mp4
    4/15/2021 Review of Capitol Hill Camera Footage in TTK                                                    0176‐NY‐A3421991_0000008.pdf
    4/15/2021 RODRIGUEZ CAPITOL CAMERA 0682USCG00WestFrontSouth STILL 1 .png                                  0176‐NY‐A3421991_0000008_1A0000003_0000001.png
    4/15/2021 RODRIGUEZ CAPITOL CAMERA 0789 KIO 00 K17 Wash & Indep SW STILL 1.png                            0176‐NY‐A3421991_0000008_1A0000003_0000002.png
    4/15/2021 RODRIGUEZ CAPITOL CAMERA 0682USCG00WestFrontSouth STILL 2.png                                   0176‐NY‐A3421991_0000008_1A0000003_0000003.png
    4/15/2021 RODRIGUEZ CAPITOL CAMERA 0789 KIO 00 K17 Wash & Indep SW STILL 2.png                            0176‐NY‐A3421991_0000008_1A0000003_0000004.png
    4/15/2021 RODRIGUEZ CAPITOL CAMERA 0682USCG00WestFrontSouth STILL 3.png                                   0176‐NY‐A3421991_0000008_1A0000003_0000005.png
    4/15/2021 Database Checks For Edward Rodriguez, DOB:                                                      0176‐NY‐A3421991_0000009.pdf
    4/15/2021 export_report‐_Rodriguez.pdf                                                                    0176‐NY‐A3421991_0000009_1A0000004_0000001_REDACTED.pdf
    4/15/2021 Open‐Source Queries                                                                             0176‐NY‐A3421991_0000009_1A0000005_0000001
    4/15/2021 NYPD Report Edward Rodriguez.pdf                                                                0176‐NY‐A3421991_0000009_1A0000006_0000001.pdf
    4/15/2021 RODRIGUEZ NCIC.pdf                                                                              0176‐NY‐A3421991_0000009_1A0000007_0000001.pdf
    4/15/2021 Multimedia Exploitation Unit Request (MXU)                                                      0176‐NY‐A3421991_0000010.pdf
    4/15/2021 Open‐Source Review of Reddit Video                                                              0176‐NY‐A3421991_0000011.pdf
    4/15/2021 Suitmacer Unmasked.mp4                                                                          0176‐NY‐A3421991_0000011_1A0000009_0000001.mp4
    4/23/2021 Surveillance Request for EDWARD RODRIGUEZ                                                       0176‐NY‐A3421991_0000012.pdf
    4/23/2021 Rodriguez+Photo+3.PNG                                                                           0176‐NY‐A3421991_0000012_1A0000010_0000001.PNG
    4/23/2021 SO Addendum 2019a.docx                                                                          0176‐NY‐A3421991_0000012_1A0000010_0000002_REDACTED.pdf
    4/23/2021 InlineAttachment_Capture.png                                                                    0176‐NY‐A3421991_0000012_1A0000010_0000003.png
    4/23/2021 Rodriguez+DL+Photo.PNG                                                                          0176‐NY‐A3421991_0000012_1A0000010_0000004.PNG
    4/23/2021 CT‐26_Subject_Sheet_Edward_Rodriguez.docx                                                       0176‐NY‐A3421991_0000012_1A0000010_0000005.docx
    4/26/2021 Capitol Hill camera footage provided by USCP                                                    0176‐NY‐A3421991_0000013.pdf
    4/26/2021 0176‐NY‐A3421991_0000013_1A0000011_0000001_PHYSICAL.pdf                                         0176‐NY‐A3421991_0000013_1A0000011_0000001_PHYSICAL.pdf
    4/28/2021 NYPD Computer checks                                                                            0176‐NY‐A3421991_0000014.pdf
    4/28/2021 Edward Rodriguez PD checks (1) G176‐NY‐A3421991.pdf                                             0176‐NY‐A3421991_0000014_1A0000012_0000001.pdf
    4/28/2021 FD‐930‐EDWARD FRANCISCO RODGRIGUEZ                                                              0176‐NY‐A3421991_0000015.pdf
    4/28/2021 TSS_FD930_272386_61.txt                                                                         0176‐NY‐A3421991_0000015_Import.txt
    4/30/2021 Additional MDP BWC Footage                                                                      0176‐NY‐A3421991_0000016.pdf
    4/30/2021 BWC_of_               2.mp4                                                                     0176‐NY‐A3421991_0000016_1A0000013_0000001.mp4
    4/30/2021 BWC_of_D                 _Trim.mp4                                                              0176‐NY‐A3421991_0000016_1A0000013_0000002.mp4
    4/30/2021 0176‐NY‐A3421991_0000016_1A0000014_0000001_PHYSICAL.pdf                                         0176‐NY‐A3421991_0000016_1A0000014_0000001_PHYSICAL.pdf
    4/30/2021 Amtrack Travel Record                                                                           0176‐NY‐A3421991_0000017.pdf
    4/30/2021 PNR_F31A99_‐_RODRIGUEZ_Edward.pdf                                                               0176‐NY‐A3421991_0000017_1A0000015_0000001.pdf
     5/3/2021 FACE Services Request & Response                                                                0176‐NY‐A3421991_0000018.pdf
     5/4/2021 WISE alert for EDWARD F. RODRIGUEZ                                                              0176‐NY‐A3421991_0000020.pdf
     5/5/2021 Capitol Hill camera footage provided by USCP                                                    0176‐NY‐A3421991_0000021.pdf


    5/5/2021   0176‐NY‐A3421991_0000021_1A0000019_0000001_PHYSICAL.pdf                                        0176‐NY‐A3421991_0000021_1A0000019_0000001_PHYSICAL.pdf
    5/7/2021   Open‐Source Review of Twitter Video                                                            0176‐NY‐A3421991_0000022.pdf
    5/7/2021   suitmacer_interview.mp4                                                                        0176‐NY‐A3421991_0000022_1A0000020_0000001.mp4
    5/7/2021   PIXBOX post.jpg                                                                                0176‐NY‐A3421991_0000022_1A0000020_0000002.jpg
   5/10/2021   Image 2.png                                                                                    0176‐NY‐A3421991_0000023_1A0000022_0000001.png
   5/10/2021   Image 1.jpg                                                                                    0176‐NY‐A3421991_0000023_1A0000022_0000002.jpg
   5/13/2021   Conferral with Jesse Leung ‐ New York City Human Resources Administration                      0176‐NY‐A3421991_0000024.pdf
   5/13/2021   HRA Conferral notes.pdf                                                                        0176‐NY‐A3421991_0000024_1A0000023_0000001.pdf
   5/26/2021   BLINK still signed by XXXXXXXX.pdf                                                             0176‐NY‐A3421991_0000025_1A0000026_0000001_REDACTED.pdf
   5/26/2021   Capital interview still signed by XXXXXXXX.pdf                                                 0176‐NY‐A3421991_0000025_1A0000027_0000001_REDACTED.pdf
   6/14/2021   USCP Statements‐ Officer                                                                       0176‐NY‐A3421991_0000026.pdf
   6/14/2021   5_Case___OTHE‐2021‐000163_Case_Packet.pdf                                                      0176‐NY‐A3421991_0000026_1A0000028_0000001.pdf
   6/14/2021   USCP Statements‐ Officer                                                                       0176‐NY‐A3421991_0000027.pdf
   6/14/2021   1_Case___OTHE‐2021‐000207_Case_Packet.pdf                                                      0176‐NY‐A3421991_0000027_1A0000029_0000001.pdf
   6/14/2021                  _‐_21004108.pdf                                                                 0176‐NY‐A3421991_0000027_1A0000029_0000002.pdf
   6/21/2021   Photo_shown_to_Ofc_              .msg                                                          0176‐NY‐A3421991_0000028_1A0000002_0000002.msg
   6/21/2021   0176‐NY‐A3421991_0000030_1A0000014_0000001_PHYSICAL.pdf                                        0176‐NY‐A3421991_0000030_1A0000014_0000001_PHYSICAL.pdf
   6/23/2021   Reddit_interview.mp4                                                                           0176‐NY‐A3421991_0000031_1A0000031_0000001.mp4
   6/23/2021   suitmacer_interview.mp4                                                                        0176‐NY‐A3421991_0000031_1A0000031_0000002.mp4
   6/23/2021   Dir9hxG9Oy‐HLZvI.mp4                                                                           0176‐NY‐A3421991_0000031_1A0000031_0000003.mp4
   6/23/2021   Dir9hxG9Oy‐HLZvI.mp4                                                                           0176‐NY‐A3421991_0000032_1A0000033_0000001.mp4
   6/23/2021   suitmacer_interview.mp4                                                                        0176‐NY‐A3421991_0000032_1A0000033_0000002.mp4
   6/23/2021   Reddit_interview.mp4                                                                           0176‐NY‐A3421991_0000032_1A0000033_0000003.mp4
   6/24/2021   Search Warrant Service: T‐Mobile                                                               0176‐NY‐A3421991_0000033.pdf
   6/30/2021   Search Warrant Compliance: T‐Mobile                                                            0176‐NY‐A3421991_0000034.pdf
   6/30/2021   3288513_20210628_OBJ.pdf                                                                       0176‐NY‐A3421991_0000034_1A0000035_0000001.pdf
   6/30/2021   CDR_Mediations_3478982425_9325373 R.xls                                                        0176‐NY‐A3421991_0000034_1A0000035_0000003.xls




                                                                                                                                                                        1
                    Case 1:21-cr-00483-DLF Document 11-1 Filed 08/11/21 Page 4 of 5
                                                                                    INDEX OF SERIALS



6/30/2021 3288513 Payment Information.png                                                              0176‐NY‐A3421991_0000034_1A0000035_0000004.png
6/30/2021 SUB_Amdocs_3478982425_9325374.xls                                                            0176‐NY‐A3421991_0000034_1A0000035_0000005.xls
6/30/2021 3288513_20210626_Certification.pdf                                                           0176‐NY‐A3421991_0000034_1A0000035_0000006.pdf
 7/9/2021 Search Warrant Execution ‐                                                                   0176‐NY‐A3421991_0000035.pdf
7/12/2021 Federal Complaint and Arrest Warrant for EDWARD RODRIGUEZ                                    0176‐NY‐A3421991_0000037.pdf
7/12/2021 21‐mj‐518 SIGNED Rodriguez Arrest Warrant .pdf                                               0176‐NY‐A3421991_0000037_1A0000039_0000001.pdf
7/12/2021 21‐mj‐518 Rodriguez ‐ SIGNED Order to Seal Complaint.pdf                                     0176‐NY‐A3421991_0000037_1A0000039_0000002.pdf
7/12/2021 21‐mj‐518 SIGNED Rodriguez Complaint.pdf                                                     0176‐NY‐A3421991_0000037_1A0000039_0000003.pdf
7/12/2021 21‐mj‐518 SIGNED Rodriguez Complaint ‐ redacted.pdf                                          0176‐NY‐A3421991_0000037_1A0000039_0000004.pdf
7/12/2021 21‐mj‐518 SIGNED Rodriguez Statement of Facts.pdf                                            0176‐NY‐A3421991_0000037_1A0000039_0000005.pdf
7/12/2021 Search Warrant Execution at                                                                  0176‐NY‐A3421991_0000036.pdf
7/12/2021 Photo Log.pdf                                                                                0176‐NY‐A3421991_0000036_1A0000036_0000001.pdf
7/12/2021 Photo Info.pdf                                                                               0176‐NY‐A3421991_0000036_1A0000036_0000002.pdf
7/12/2021 Notes.pdf                                                                                    0176‐NY‐A3421991_0000036_1A0000036_0000003.pdf
7/12/2021 Evidence Collected Item Log.pdf                                                              0176‐NY‐A3421991_0000036_1A0000036_0000004.pdf
7/12/2021 Receipt for Property.pdf                                                                     0176‐NY‐A3421991_0000036_1A0000036_0000005.pdf
7/12/2021 Sign In Log.pdf                                                                              0176‐NY‐A3421991_0000036_1A0000036_0000006.pdf
7/12/2021 0176‐NY‐A3421991_0000036_1A0000037_0000001_PHYSICAL.pdf                                      0176‐NY‐A3421991_0000036_1A0000037_0000001_PHYSICAL.pdf
7/12/2021 SW No Affidavit.pdf                                                                          0176‐NY‐A3421991_0000036_1A0000036_0000007.pdf
7/12/2021 ID.docx                                                                                      0176‐NY‐A3421991_0000036_1A0000038_0000001.docx
7/12/2021 SW Execution Log.pdf                                                                         0176‐NY‐A3421991_0000036_1A0000036_0000008.pdf
7/12/2021 Sketch.pdf                                                                                   0176‐NY‐A3421991_0000036_1A0000036_0000009.pdf
7/12/2021 Admin Worksheet.pdf                                                                          0176‐NY‐A3421991_0000036_1A0000036_0000010.pdf
7/12/2021 Search Warrant Execution ‐ EDWARD RODRIGUEZ                                                  0176‐NY‐A3421991_0000038.pdf
7/12/2021 Federal Search Warrant ‐                                                                     0176‐NY‐A3421991_0000039.pdf
7/12/2021 2021.07.08_21‐MJ‐790_SW_application_reduced_SIGNED.pdf                                       0176‐NY‐A3421991_0000039_1A0000040_0000001.pdf
7/12/2021 Open‐Source Review of YouTube video                                                          0176‐NY‐A3421991_0000040.pdf
7/12/2021 January_8_2021.mp4                                                                           0176‐NY‐A3421991_0000040_1A0000041_0000001.mp4
7/13/2021 Recorded post‐arrest interview of EDWARD RODRIGUEZ conducted July 09, 2021.                  0176‐NY‐A3421991_0000041.pdf
7/13/2021 Open‐Source Review of Twitter post                                                           0176‐NY‐A3421991_0000042.pdf
7/13/2021 E58cJJfWQAcky7J.jpeg                                                                         0176‐NY‐A3421991_0000042_1A0000042_0000001.jpeg
7/13/2021 Screenshot_20210710‐123412_Chrome.jpg                                                        0176‐NY‐A3421991_0000042_1A0000042_0000002.jpg
7/13/2021 Interview of EDWARD RODRIGUEZ                                                                0176‐NY‐A3421991_0000043.pdf
7/13/2021 Consent to Search.pdf                                                                        0176‐NY‐A3421991_0000043_1A0000043_0000001.pdf
7/13/2021 Advice of Rights.pdf                                                                         0176‐NY‐A3421991_0000043_1A0000043_0000002.pdf
7/13/2021 image‐398.png                                                                                0176‐NY‐A3421991_0000043_1A0000045_0000001.png
7/13/2021 Property receipt.pdf                                                                         0176‐NY‐A3421991_0000043_1A0000043_0000003.pdf
7/13/2021 Rodriguez Notes pg1.pdf                                                                      0176‐NY‐A3421991_0000043_1A0000044_0000001.pdf
7/13/2021 Rodriguez Notes pg3.pdf                                                                      0176‐NY‐A3421991_0000043_1A0000044_0000002.pdf
7/13/2021 Rodriguez Notes pg2.pdf                                                                      0176‐NY‐A3421991_0000043_1A0000044_0000003.pdf
7/13/2021 Annotation_2021‐04‐26_102714.jpg                                                             0176‐NY‐A3421991_0000043_1A0000045_0000002.jpg
7/13/2021 Annotation_2021‐04‐21_122838.jpg                                                             0176‐NY‐A3421991_0000043_1A0000045_0000003.jpg
7/14/2021 Arrest of EDWARD RODRIGUEZ                                                                   0176‐NY‐A3421991_0000044.pdf
7/14/2021 Subject Photo.pdf                                                                            0176‐NY‐A3421991_0000044_1A0000046_0000001.pdf
7/14/2021 Disposition Report.pdf                                                                       0176‐NY‐A3421991_0000044_1A0000046_0000002.pdf
7/14/2021 Fringerprints pg2.pdf                                                                        0176‐NY‐A3421991_0000044_1A0000046_0000003.pdf
7/14/2021 Fingerprints pg1.pdf                                                                         0176‐NY‐A3421991_0000044_1A0000046_0000004.pdf
7/14/2021 21‐mj‐518 SIGNED Rodriguez Arrest Warrant .pdf                                               0176‐NY‐A3421991_0000044_1A0000046_0000005.pdf
7/14/2021 New_USMS_Form78a_EDNY_RODRIGUEZ.pdf                                                          0176‐NY‐A3421991_0000044_1A0000046_0000006.pdf
7/14/2021 Interview of Ofc.                 on July 8, 2021                                            0176‐NY‐A3421991_0000045.pdf
7/14/2021 BWC_of_             .mp4                                                                     0176‐NY‐A3421991_0000045_1A0000047_0000001.mp4
7/14/2021           Notes pg1.pdf                                                                      0176‐NY‐A3421991_0000045_1A0000048_0000001.pdf
7/14/2021           Notes pg2.pdf                                                                      0176‐NY‐A3421991_0000045_1A0000048_0000002.pdf
7/14/2021 BWC_of_               mp4                                                                    0176‐NY‐A3421991_0000045_1A0000047_0000002.mp4
7/20/2021 (U) Interview of                                                                             0176‐NY‐A3421991_0000046_REDACTED.pdf
7/20/2021 (U)                       Interivew Notes.pdf                                                0176‐NY‐A3421991_0000046_1A0000049_0000001_REDACTED.pdf

 5/3/2021   CustomerInfo_749119884874.txt                                                              0176‐NY‐A3421991‐GJ_0000005_1A0000005_0000001.txt
 5/3/2021   GooglePay.CustomerInformation.ExportSummary.txt                                            0176‐NY‐A3421991‐GJ_0000005_1A0000005_0000002.txt
 5/3/2021   GoogleAccount.SubscriberInfo.ExportSummary.txt                                             0176‐NY‐A3421991‐GJ_0000005_1A0000005_0000003.txt
 5/3/2021   frank.rodz01.SubscriberInfo.html                                                           0176‐NY‐A3421991‐GJ_0000005_1A0000005_0000005.htm
 5/4/2021   ReportCAPM_3205614.txt                                                                     0176‐NY‐A3421991‐GJ_0000006_1A0000006_0000003.txt
 5/4/2021   ReportIMSI_3205614.txt                                                                     0176‐NY‐A3421991‐GJ_0000006_1A0000006_0000004.txt
 5/4/2021   ReportSIMCARD_3205614.pdf                                                                  0176‐NY‐A3421991‐GJ_0000006_1A0000006_0000005.pdf
 5/4/2021   1.TIF                                                                                      0176‐NY‐A3421991‐GJ_0000006_1A0000006_0000006.TIF
 5/4/2021   ReportAU_3205614.pdf                                                                       0176‐NY‐A3421991‐GJ_0000006_1A0000006_0000007.pdf
 5/4/2021   ReportLandline_3205614.pdf                                                                 0176‐NY‐A3421991‐GJ_0000006_1A0000006_0000008.pdf
 5/4/2021   ReportPAYMENT_3205614.txt                                                                  0176‐NY‐A3421991‐GJ_0000006_1A0000006_0000009.txt
 5/4/2021   ReportSIMCARD_3205614.txt                                                                  0176‐NY‐A3421991‐GJ_0000006_1A0000006_0000010.txt
 5/4/2021   ReportIMEI_3205614.pdf                                                                     0176‐NY‐A3421991‐GJ_0000006_1A0000006_0000011.pdf
 5/4/2021   ReportIMEI_3205614.txt                                                                     0176‐NY‐A3421991‐GJ_0000006_1A0000006_0000012.txt
 5/4/2021   ReportPAYMENT_3205614.pdf                                                                  0176‐NY‐A3421991‐GJ_0000006_1A0000006_0000013.pdf
 5/4/2021   ReportAU_3205614.txt                                                                       0176‐NY‐A3421991‐GJ_0000006_1A0000006_0000014.txt
 5/4/2021   ReportCT_3205614.pdf                                                                       0176‐NY‐A3421991‐GJ_0000006_1A0000006_0000015.pdf
 5/4/2021   ReportIMSI_3205614.pdf                                                                     0176‐NY‐A3421991‐GJ_0000006_1A0000006_0000016.pdf
 5/4/2021   ReportCAPM_3205614.pdf                                                                     0176‐NY‐A3421991‐GJ_0000006_1A0000006_0000017.pdf
 5/4/2021   ReportLandline_3205614.txt                                                                 0176‐NY‐A3421991‐GJ_0000006_1A0000006_0000018.txt
 5/4/2021   ReportCT_3205614.txt                                                                       0176‐NY‐A3421991‐GJ_0000006_1A0000006_0000019.txt
 5/4/2021   ATT_Records_Key.pdf                                                                        0176‐NY‐A3421991‐GJ_0000006_1A0000006_0000020.pdf
5/13/2021   04._Optimum_Read_Me.pdf                                                                    0176‐NY‐A3421991‐GJ_0000009_1A0000009_0000002.pdf
5/13/2021   SHA256_Hash_US21042922FYTF_210510205125658.csv                                             0176‐NY‐A3421991‐GJ_0000009_1A0000009_0000003.csv
5/13/2021   03._ALUS_Subscriber_Information.pdf                                                        0176‐NY‐A3421991‐GJ_0000009_1A0000009_0000004.pdf
5/13/2021   02._ALUS_Declaration.pdf                                                                   0176‐NY‐A3421991‐GJ_0000009_1A0000009_0000005.pdf
5/13/2021   01._ALUS_Cover_Letter.pdf                                                                  0176‐NY‐A3421991‐GJ_0000009_1A0000009_0000006.pdf
5/24/2021   3221116 Certification.pdf                                                                  0176‐NY‐A3421991‐GJ_0000010_1A0000010_0000003.pdf
5/24/2021   email_3221116.htm                                                                          0176‐NY‐A3421991‐GJ_0000010_1A0000010_0000004.htm
5/24/2021   Interpreting Call Detail Records ‐ 02252020.pdf                                            0176‐NY‐A3421991‐GJ_0000010_1A0000010_0000005.pdf
5/24/2021   email_05042021074741.html                                                                  0176‐NY‐A3421991‐GJ_0000010_1A0000010_0000006.htm
5/24/2021   Interpreting Subscriber Information 20200929.pdf                                           0176‐NY‐A3421991‐GJ_0000010_1A0000010_0000007.pdf
5/24/2021   CDR_Mediations_7868057302_9136108.xls                                                      0176‐NY‐A3421991‐GJ_0000010_1A0000010_0000008.xls




                                                                                                                                                                 2
                     Case 1:21-cr-00483-DLF Document 11-1 Filed 08/11/21 Page 5 of 5
                                                                        INDEX OF SERIALS



5/24/2021   SUB_Amdocs_7868057302_9136109.xls                                              0176‐NY‐A3421991‐GJ_0000010_1A0000010_0000009.xls
5/24/2021   UTC Information Sheet 05252018.pdf                                             0176‐NY‐A3421991‐GJ_0000010_1A0000010_0000010.pdf
5/26/2021   Decl Authenticating Business Records.pdf                                       0176‐NY‐A3421991‐GJ_0000011_1A0000011_0000001.pdf
5/26/2021   Microsoft_Account_Report_959415.xlsx                                           0176‐NY‐A3421991‐GJ_0000011_1A0000011_0000003.xlsx
5/26/2021   Microsoft Guidelines for US Law Enforcement_March2020.pdf                      0176‐NY‐A3421991‐GJ_0000011_1A0000011_0000004.pdf
5/26/2021   Microsoft_Account_Report_959416.xlsx                                           0176‐NY‐A3421991‐GJ_0000011_1A0000011_0000005.xlsx
5/26/2021   PLEASE READ ‐ Important Response Information.pdf                               0176‐NY‐A3421991‐GJ_0000011_1A0000011_0000006.pdf
5/26/2021   Interpreting Call Detail Records ‐ 02252020.pdf                                0176‐NY‐A3421991‐GJ_0000012_1A0000012_0000001.pdf
5/26/2021   CDR_Mediations_3478982425_9125618.xls                                          0176‐NY‐A3421991‐GJ_0000012_1A0000012_0000002.xls
5/26/2021   Interpreting Subscriber Information 20200929.pdf                               0176‐NY‐A3421991‐GJ_0000012_1A0000012_0000004.pdf
5/26/2021   UTC Information Sheet 05252018.pdf                                             0176‐NY‐A3421991‐GJ_0000012_1A0000012_0000005.pdf
5/26/2021   SUB_Amdocs_3478982425_9125619.xls                                              0176‐NY‐A3421991‐GJ_0000012_1A0000012_0000006.xls
5/26/2021   3217396 _20210525_Certification.pdf                                            0176‐NY‐A3421991‐GJ_0000012_1A0000012_0000007.pdf

5/17/2021   Surveillance Log of 04/26/2021 of EDWARD RODRIGUEZ                             0176‐NY‐A3421991‐FISUR_0000002.pdf
5/17/2021   Surveillance Log of 04/27/2021 of EDWARD RODRIGUEZ                             0176‐NY‐A3421991‐FISUR_0000001.pdf
5/17/2021   Surveillance Log of 04/29/2021 of EDWARD RODRIGUEZ                             0176‐NY‐A3421991‐FISUR_0000003.pdf
5/17/2021   Surveillance Log of 04/30/2021 of EDWARD RODRIGUEZ                             0176‐NY‐A3421991‐FISUR_0000004.pdf
6/14/2021   Surveillance Log of 04/28/2021 of EDWARD RODRIGUEZ                             0176‐NY‐A3421991‐FISUR_0000005.pdf
6/14/2021   Surveillance Log of 05/10/2021 of EDWARD RODRIGUEZ                             0176‐NY‐A3421991‐FISUR_0000006.pdf
6/14/2021   Surveillance Log of 05/11/2021 of EDWARD RODRIGUEZ                             0176‐NY‐A3421991‐FISUR_0000007.pdf
6/14/2021   Surveillance Log of 05/12/2021 of EDWARD RODRIGUEZ                             0176‐NY‐A3421991‐FISUR_0000008.pdf
6/14/2021   Surveillance Log of 05/13/2021 of EDWARD RODRIGUEZ                             0176‐NY‐A3421991‐FISUR_0000009.pdf
6/14/2021   20210514_103014 (003).jpg                                                      0176‐NY‐A3421991‐FISUR_0000009_1A0000011_0000001.jpg
6/14/2021   20210514_103102 (002).jpg                                                      0176‐NY‐A3421991‐FISUR_0000009_1A0000011_0000002.jpg
6/14/2021   VGB_0012.JPG                                                                   0176‐NY‐A3421991‐FISUR_0000009_1A0000013_0000001.JPG
6/14/2021   VGB_0019.JPG                                                                   0176‐NY‐A3421991‐FISUR_0000009_1A0000013_0000002.JPG
6/14/2021   Surveillance Log of 05/14/2021 of EDWARD RODRIGUEZ                             0176‐NY‐A3421991‐FISUR_0000010.pdf




                                                                                                                                                  3
